DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 15-21 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US PGPub 2013/0134512; hereinafter “Cheng”) in view of Taniguchi et al. (US 6,683,349; hereinafter “Taniguchi”).
Re claim 1: Cheng teaches (e.g. fig. 7) a transistor device, comprising: a source region (source 46; e.g. paragraph 16) and a drain region (drain region 48; e.g. paragraph 16) disposed within a substrate (20); a gate electrode (34) disposed between the source region (46) and the drain region (48); a spacer (dielectric layer 56; e.g. paragraph 17) comprising a lower lateral portion (lower flat portion of 56; hereinafter “LLP”) disposed along an upper surface of the substrate (20) between the gate electrode (34) and the drain region (48), a vertical portion (vertically extending portion of 56; hereinafter “VP”) extending along a sidewall of the gate electrode (34), and an upper lateral portion (upper flat portion of 56; hereinafter “ULP”) extending from the vertical portion (VP) to an outermost sidewall of the spacer (56) that is directly over the gate electrode (34); a field plate (field plate 58; e.g. paragraph 18) disposed along an upper surface (upper surface of 56) and a sidewall (sidewall of 56) of the spacer (56) and separated from the gate electrode (34) and the substrate (20) by the spacer (56); a first inter-level dielectric (ILD) layer (63, 66) overlying the substrate (20), the gate electrode (34), and the field plate (58); and a first conductive contact (64 provided for electrical contact with 58; hereinafter “1CC”) having opposing outermost sidewalls intersecting a first horizontally extending surface (top horizontal surface of LLP; hereinafter “1HES”) of the field plate (58) between the gate electrode (34) and the drain region (48).
Cheng is silent as to explicitly teaching the field plate comprises a polysilicon layer and a metal silicide disposed on and completely covering an upper surface of the polysilicon layer
Taniguchi teaches (e.g. fig. 5) the field plate (16) comprises a polysilicon layer (polysilicon film having a thickness of 1000 angstroms; e.g. column 5, lines 31-32) and a metal silicide (tungsten silicide film having a thickness of 1000 angstroms; e.g. column 5, lines 36) disposed on and completely covering an upper surface of the polysilicon layer (polysilicon layer upon which the silicide is formed).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the polysilicon and silicide film for the field plate material as taught by Taniguchi in the device of Cheng in order to have the predictable result of using a material with higher conductivity such that the field plate may apply the appropriate voltage faster and improve device performance.
Re claim 2: Cheng teaches the transistor device of claim 1, wherein the first ILD layer (63, 66) is directly between and contacting both the first conductive contact (1CC) and a sidewall (sidewall of 58) of the field plate (58).
Re claim 3: Cheng in view of Taniguchi teaches the transistor device of claim 1, wherein the polysilicon layer (polysilicon film having a thickness of 1000 angstroms; e.g. column 5, lines 31-32) has a thickness that is between approximately 30 Angstroms and approximately 3000 Angstroms.
Re claim 4: Cheng in view of Taniguchi teaches the transistor device of claim 1, further comprising: a first doped region (P-body 38; e.g. paragraph 16) having a first doping type (P-type), wherein the first doped region (38) physically contacts (fig. 7 of Taniguchi shows the P-body is known to physically contact front and left and right opposing sides of the source 54 of Taniguchi) opposing sides and a bottom of the source region (46); and a second doped region (N-drift 26 and N-well 42; e.g. paragraph 15) having a second doping type (N-type), wherein the second doped region (26, 42) physically contacts a side and a bottom of the drain region (48); and wherein the first doped region (38) physically contacts (38 touches 26) the second doped region (26, 42) directly below both the field plate (58) and the gate electrode (34).
Re claim 5: Cheng in view of Taniguchi teaches the transistor device of claim 1, wherein the metal silicide (silicide; e.g. paragraph 18) is a cobalt silicide (tungsten silicide and cobalt silicide are similar transition metal silicides and are obvious variants).
Re claim 7: Cheng teaches the transistor device of claim 1, further comprising: a second silicide (62) disposed on the drain region (48) and completely confined above (silicide is not disposed below a top of the drain) a top of the drain region (48), wherein the spacer (56) laterally contacts the second silicide (62).
Re claim 8: Cheng teaches the transistor device of claim 1, further comprising: a second conductive contact (64 provided for electrically contacting 34; hereinafter “2CC”) over the gate electrode (34), wherein the first ILD layer (66) continuously extends from the first conductive contact (1CC) to between the second conductive contact (2CC) and the field plate (58).
Re claim 16: Cheng teaches (e.g. fig. 7) a transistor device, comprising: a source region (source 46; e.g. paragraph 16) and a drain region (drain region 48; e.g. paragraph 16) disposed within a substrate (20); a gate electrode (34) disposed between the source region (46) and the drain region (48); a field plate (field plate 58; e.g. paragraph 18) disposed along an upper surface and a sidewall of the gate electrode (34) and continuously extending between a first outermost sidewall (right sidewall of 56) that is between the gate electrode (34) and the drain region (48) and a second outermost sidewall (left sidewall of 56) directly over the gate electrode (34); a first inter-level dielectric (ILD) layer (66) overlying the substrate (20), the gate electrode (34), and the field plate (58); and a first conductive contact (64 provided for electrical contact with 58; hereinafter “1CC”) physically contacting (1CC physically contacts a top horizontal surface of 58) a first horizontally extending surface (top horizontal surface of LLP; hereinafter “1HES”) of the field plate (58) between the gate electrode (34) and the drain region (48), wherein the first conductive contact (1CC) has a sidewall that is laterally separated from a sidewall of the field plate (58) by the first ILD layer (66).
Cheng is silent as to explicitly teaching the field plate comprises a polysilicon laver and a silicide metal having lower surfaces contacting upper surfaces of the polysilicon layer, the silicide metal and the polysilicon layer having equal widths.
Taniguchi teaches (e.g. fig. 5) the field plate (16) comprises a polysilicon layer (polysilicon film having a thickness of 1000 angstroms; e.g. column 5, lines 31-32) and a silicide metal (tungsten silicide film having a thickness of 1000 angstroms; e.g. column 5, lines 36) having lower surfaces contacting upper surfaces of the polysilicon layer (polysilicon layer upon which the silicide is formed), the silicide metal and the polysilicon layer having equal widths (widths would be the same since the silicide is formed on the upper surface of the polysilicon film).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the polysilicon and silicide film for the field plate material as taught by Taniguchi in the device of Cheng in order to have the predictable result of using a material with higher conductivity such that the field plate may apply the appropriate voltage faster and improve device performance.
Re claim 17: Cheng teaches the transistor device of claim 16, wherein the first horizontally extending surface (1HES) is closer to the substrate (20) than a top surface of the gate electrode (34).
The relative heights of 1HES and top surface of the gate electrode are known variables which can be modified such that one of ordinary skill in the art would modify these relative thicknesses as needed, as exemplified by US PGPub 2009/0218622 and US PGPub 2014/0131796.
Re claim 18: Cheng teaches the transistor device of claim 16, wherein opposing outermost sidewalls (58 of Cheng) of the polysilicon layer (polysilicon layer of Taniguchi) are laterally aligned with opposing outermost sidewalls of the silicide metal (tungsten silicide layer of Taniguchi).

Claims 9-13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Moon (US PGPub 2014/0264586).
Re claim 9: Cheng teaches (e.g. fig. 7) a transistor device, comprising: a source region (source 46; e.g. paragraph 16) and a drain region (drain region 48; e.g. paragraph 16) disposed within a substrate (20); a gate electrode (34) disposed between the source region (46) and the drain region (48); a spacer (dielectric layer 56; e.g. paragraph 17) continuously extending between a first outermost sidewall (right sidewall of 56) that is between the gate electrode (34) and the drain region (48) and a second outermost sidewall (left sidewall of 56) directly over the gate electrode (34); a field plate (field plate 58; e.g. paragraph 18) disposed along an upper surface and a sidewall of the spacer (56); a first inter-level dielectric (ILD) layer (66) overlying the substrate (20), the gate electrode (34), and the field plate (58); and a first conductive contact (64 provided for electrical contact with 58; hereinafter “1CC”) contacting a first horizontally extending surface (top horizontal surface of LLP; hereinafter “1HES”) of the field plate (58) between the gate electrode (34) and the drain region (48), wherein the first conductive contact (1CC) has a sidewall that is laterally separated from a sidewall of the field plate (58) by the first ILD layer (66).
Cheng is silent as to explicitly teaching an additional conductive contact physically contacting a topmost surface of the field plate, wherein the first conductive contact and the additional conductive contact are separated by the first ILD layer along a direction that extends from the gate electrode to the drain region.
Moon teaches (e.g. fig. 1) an additional conductive contact (two contact vias are provided for the field plate type structure as shown in fig. 1) physically contacting a topmost surface (uppermost surface of 58 of Cheng spans two different levels) of the field plate (58 of Cheng), wherein the first conductive contact and the additional conductive contact are separated by the first ILD layer (ILD 66 of Cheng would separate the multiple contact vias of Moon) along a direction that extends from the gate electrode (34 of Cheng) to the drain region (62 of Cheng).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the plural contact via for the field plate structure as taught by Moon in the device of Cheng in order to have the predictable result of using redundant via structures such that the device is ensured proper connection to the field plate and can operate even if there is a manufacturing defect.
Re claim 10: Cheng teaches the transistor device of claim 9, wherein the second outermost sidewall (left sidewall of 56) of the spacer (56) is laterally between outermost sidewalls of the gate electrode (34).
Re claim 11: Cheng teaches the transistor device of claim 9, further comprising: an etch stop layer (contact etch stop 63; e.g. paragraph 20) disposed over the field plate (58), wherein the first conductive contact (1CC) extends through the etch stop layer (63).
Re claim 12: Cheng teaches the transistor device of claim 9, further comprising: a plurality of additional conductive contacts (64) disposed on the source region (46), the drain region (48), and the gate electrode (34), wherein the first conductive contact (1CC) has a same width as respective ones of the plurality of additional conductive contacts (64).
Re claim 13: Cheng teaches the transistor device of claim 9, further comprising: a drift region (40) disposed along an upper surface of the substrate (20), wherein the drift region (40) continuously extends along the upper surface of the substrate (20) from directly below the gate electrode (34) to laterally past an outermost sidewall of the field plate (58).
Re claim 21: Cheng teaches the transistor device of claim 9, wherein the spacer (56) comprises a first oxide layer, a second oxide layer, and a nitride layer between the first oxide layer and the second oxide layer (56 may include a multilayer combination of a silicon oxides, silicon nitride; e.g. paragraph 17).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Taniguchi as applied to claim 1 above, and further in view of Chan et al. (US PGPub 2014/0264581; hereinafter “Chan”).
Re claim 6: Cheng in view of Taniguchi teaches substantially the entire structure as recited in claim 1 except explicitly teaching the spacer comprises a first oxide having a sidewall that physically contacts the gate electrode and an underlying gate dielectric along a length of the sidewall, a nitride covering a top of the first oxide, and a second oxide covering a top of the nitride, the second oxide completely separating the nitride from the polysilicon layer.
Chan teaches (e.g. figs. 2, 13) a field plate 230 spacer layer 220, and further teaches the spacer comprises a first oxide having a sidewall that physically contacts the gate electrode and an underlying gate dielectric along a length of the sidewall, a nitride covering a top of the first oxide, and a second oxide covering a top of the nitride, the second oxide completely separating the nitride (220 may comprise an ONO stack; e.g. paragraph 65) from the polysilicon layer (polysilicon layer of Taniguchi).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the ONO spacer layer for the field plate as taught by Chan in the device of Cheng in view of Taniguchi in order to have the predictable result of using a dielectric structure known to be capable of effectively isolating electrical elements.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 16 above, and further in view of Yoon (US PGPub 2008/0213965).
Re claim 19: Cheng teaches the transistor device of claim 16, further comprising: the field plate (58) continuously and laterally extends from over the gate electrode (34) to outside of the gate electrode (34) and continuously and vertically extends from over the gate electrode (34) to below a bottom of the top of the gate electrode (34).
Cheng is silent as to explicitly teaching a silicide on the gate electrode on the top of the gate electrode.
Yoon teaches (e.g. fig. 7) a silicide on the gate electrode (silicide layer 21 is formed on a portion of the upper surface of the gate 31; e.g. paragraph 18).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the silicided portions of the gate electrode as taught by Yoon in the device of Cheng in order to have the predictable result of reducing contact resistance between contact plugs and the gate and improve device performance.


Allowable Subject Matter
Claims 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822